Citation Nr: 1103629	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  10-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for blepharitis, claimed as 
an eye condition.
 
2.  Entitlement to service connection for a right wrist 
condition.

3.  Entitlement to service connection for hearing loss in the 
right ear.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a stomach 
condition (claimed as gastroesophageal reflux disease (GERD)).

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for migraine 
headaches.
 
6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a lower 
back condition.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for allergic 
rhinitis.

8.  Entitlement to service connection for vertigo, to include as 
secondary to tinnitus and hearing loss in the left ear.

9.  Entitlement to service connection for a left shoulder 
condition 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1994 to 
April 1995, from February 2003 to January 2004, and from November 
2006 to March 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from 
December 2008 and April 2009 rating decisions. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  First, once a rating decision issues, the 
Veteran or his or her representative must file a timely notice of 
disagreement; so long as the issues being appealed are clear, the 
AOJ by law must then issue a statement of the case; finally, to 
convey jurisdiction to hear the case on the Board, the veteran 
must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 
20.200, 20.201, 20.302(a).  In an April 2009 rating decision, 
service connection was denied for a left shoulder condition and 
for vertigo.  In May 2009, the Veteran filed a notice of 
disagreement with this rating decision.  The notice of 
disagreement is still pending.  It is therefore proper to remand 
these issues because the Veteran has not been provided a 
statement of the case on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  However, this issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

It is also noted that the Veteran's claims file contains numerous 
Spanish language documents.  These have been noted by binder 
clips on the left side of the folder and should be translated 
into English prior to returning the claims file to the Board.

Current VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 
2006 to the present.

2.  Translate the Spanish language documents 
in the claims file into English.

3.  Then, consider the issue of whether 
service connection can be granted for either 
vertigo or a left shoulder condition; if the 
benefits sought cannot be granted, the RO 
should issue a statement of the case in 
accordance with applicable law and 
regulations.  The Veteran should be informed 
of the period of time within which he must 
file a substantive appeal to perfect his 
appeal to the Board concerning this issue.  
If a timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate. 

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


